Title: From Thomas Jefferson to Peter Minor, 20 July 1822
From: Jefferson, Thomas
To: Minor, Peter


Dear Sir
Monticello
July 20. 22.
They tell us, and rightly, that one good turn deserves another. on this authority I ask the acceptance, by your son, of a keep-sake from me. it is an article of the tackle of a gun-man, offering the convenience of carrying the powder & shot together. I presume he is a gun-man, as I am sure he ought to be, and every American who wishes to protect his farm from the ravages of quadrupeds & his country from those of biped invaders. I am a great friend to the manly and healthy exercises of the gun. will you be so good as to be the channel of my conveying to him  this offering, and of my thanks for the elegant and comfortable hat he was so kind as to send me, and to accept for yourself the assurances of my great friendship and respectTh: Jefferson